293 U.S. 191
55 S. Ct. 3
79 L. Ed. 281
HELVERING, Commissioner of Internal Revenue,v.NORTHERN COAL CO.  SAME  v.  C. H. SPRAGUE & SON CO.  SAME  v.  U.S. REFRACTORIES CORPORATION.  SAME  v.  OSWEGO & SYRACUSE R. CO.
Nos. 18—21.
Decided Oct. 22, 1934.

The Attorney General, Mr. Justin Miller, of Washington, D.C. (Messrs. J. Crawford Biggs, Sol. Gen., of Washington, D.C., and Erwin N. Griswold, of Cambridge, Mass., on the brief), for petitioner.
Messrs. Paul F. Myers, Edmund B. Quiggle, and Robert P. Smith, all of Washington, D.C., W. W. Montgomery, Jr., of Philadelphia, Pa., and Douglas Swift, of New York City, for respondents.
PER CURIAM.


1
In these cases, the judgments were severally affirmed on October 23, 1933, by an equally divided Court. 290 U.S. 591, 54 S. Ct. 94, 78 L. Ed. 521. Petitions for rehearing in Nos. 18, 19, and 21 were denied on November 20, 1933. The mandates of the Court were severally issued in the four cases on November 29, 1933. The present petitions for rehearing were filed on May 21, 1934.


2
Section 1005(a)(4) of the Revenue Act of 1926, c. 27, 44 Stat. 9, 110, 111, U.S.C., tit. 26, § 1228(a)(4) (26 USCA § 1228(a)(4), with respect to decisions of the Board of Tax Appeals, provides:


3
'Sec. 1005. (a) The decision of the board shall become final * * *


4
'(4) Upon the expiration of thirty days from the date of issuance of the mandate of the Supreme Court, if such court directs that the decision of the board be affirmed or the petition for review dismissed.'


5
In view of the authoritative and explicit requirement of the statute and of its application to these cases, the petitions for rehearing are severally denied.